DETAILED ACTION
This action is responsive to the application No. 16/404,857 filed on May 07, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The amendment filed on 01/06/2021 responding to the Office action mailed on 12/03/2020 has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Claims 8-11, and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Accordingly, pending in this Office action are claims 1-3, 5-15, and 17-20.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the recitation in claim 17 that “the second conductive plug is offset from the via contacts such that a line passing through the via contacts cannot not pass through the second conductive plug” must be shown or the features canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the the second conductive plug is offset from the via contacts such that a line passing through the via contacts cannot not pass through the second conductive plug”.  However, as Fig. 1 shows, a line X1-X1’passing through the via contacts VC does not pass through the second conductive plug CP2.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hsieh (US 10,083,863).

Regarding Claim 17, Hsieh (see, e.g., Figs. 1, 3, 5), teaches an integrated circuit device, comprising:
a substrate 102 having a device active region;
a fin-type active region 504 protruding from the substrate 102 on the device active region;
209 intersecting the fin-type active region 504 and covering a top surface and both side walls of the fin-type active region 504 (see, e.g., Fig. 1);
source/drain regions 207 at sides of the gate line 209 on the fin-type active region 504;
a pair of first conductive plugs 334 respectively connected to the source/drain regions 207;
a pair of hard mask layers 248 respectively covering top surfaces of the pair of first conductive plug 334 and protruding from the top surfaces of the pair of first conductive plugs 334;
a second conductive plug 252 between the first conductive plugs 334 of the pair of first conductive plugs 334 and the pair of hard mask layers 248 covering the pair of first conductive plugs 334 and connected to the gate line 209, wherein the pair of hard mask layers 248 protrude toward the second conductive plug 252; and
Attorney Docket No.: 249/1208 00- 42 –via contacts 250 passing through the pair of hard mask layers 248 and connected to the pair of first conductive plugs 334,
wherein:
the second conductive plug 252 is offset from the via contacts 250 (i.e., offset in the Y direction) such that a line passing through the via contacts 250 cannot not pass through the second conductive plug 250 (i.e., a line passing through the via contacts 250 in the Y direction must pass through the second conductive plug 252).

Regarding Claim 18, Hsieh teaches all aspects of claim 17.  Hsieh (see, e.g., Figs. 1, 3, 5), teaches that a top surface of the second conductive plug 252 is at a same level as a top surface of each of the via contacts 250.

Regarding Claim 19, Hsieh teaches all aspects of claim 17.  Hsieh (see, e.g., Figs. 1, 3, 5), teaches, a side wall insulating capping layer 246 contacting a bottom surface of each hard mask layer 248 of the pair of hard mask layers 248, the side wall insulating capping layer 246 being between each first conductive plug 334 of the pair of first conductive plugs 334 and the second conductive plug 252.  

Regarding Claim 20, Hsieh teaches all aspects of claim 19.  Hsieh (see, e.g., Figs. 1, 3, 5), teaches that each hard mask layer 248 of the pair of hard mask layers 248 and the side wall insulating capping layer 246 contact a side surface of the second conductive plug 252.

Response to Arguments
Applicant's arguments filed on 01/06/2021 with respect to the rejection of claim 17 have been fully considered but are not persuasive.

The Applicants argue:
A line passing through the other interconnects (via contacts 250) also passes through the one interconnect 252 (second conductive plug).


Hsieh teaches a device in which one interconnect 252 is offset from the other interconnects 250 such that a line passing through the other interconnects 250 cannot not pass (i.e., must pass) through the one interconnect 252, as required by claim 17.

Allowable Subject Matter
Claims 1-3, 5-7, 12, 13, and 15 are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.

/Nelson Garces/
Primary Examiner, Art Unit 2814